Acknowledgments
1. 	Applicant’s original filing, filed on 9/10/2020 is acknowledged.  Applicant has entered new claims 21-40, via Examiner’s Amendment.
2.	Claims 1-20 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 202220801, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
5.	Claims 21-40 are allowed, subject to the Examiner’s Amendment described below.
Examiner's Amendment
6.	An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	Authorization for this Examiner’s Amendment was given in a telephonic interview with Zhang Ngai (USPTO Registration No. 67,724) on or about July 27, 2022.
9.	 The Application has been amended one (1) time as follows:

Claims 1-20.	(Cancelled)

21.	(New) An electronic device for processing captured sensor data using a remote processing service provider network, the electronic device comprising: 
sensor circuitry; 
hashing circuitry; 
communications circuitry; 
processing circuitry; and 
non-transitory storage circuitry comprising instructions that, when executed by the processing circuitry, control the processing circuitry to perform the steps of:
generating, via the hashing circuitry, a first stream of data packets;
generating, via the hashing circuitry, a first public key associated with a user of the electronic device;
transmitting, via the communications circuitry the generated first stream of data packets to a peer-to-peer network;
capturing, via the sensor circuitry, sensor data;
requesting access to remote processing services provided by the remote processing service provider network;
processing, via the sensor circuitry, the captured sensor data; and
transmitting, via the communications circuitry, the captured sensor data to the remote processing service provider network,
wherein requesting access to the remote processing services comprises:
identifying a second public key associated with the remote processing service provider network;
generating, via the hashing circuitry, a second stream of data packets that comprises: a source field that includes the first public key, a destination field that includes the second public key, and a first amount; and
transmitting, via the communications circuitry, the generated second stream of data packets to the peer-to-peer network.

22.	(New) The electronic device of claim 21, wherein generating the first stream of data packets comprises:
generating header data using the hashing circuitry, and
including the header data, the first public key, and a second amount in the first stream of data packets.

23.	(New) The electronic device of claim 22, wherein the communications circuitry transmits the first stream of data packets and the second stream of data packets to the peer-to-peer network via a first network link.

24.	(New) The electronic device of claim 23, wherein the communications circuitry transmits the captured sensor data to the remote processing service provider network via a second network link.

25.	(New) The electronic device of claim 24, wherein transmitting the captured sensor data to the remote processing service provider network via the second network link comprises: requesting access to the second network link.

26.	(New) The electronic device of claim 25, wherein requesting access to the second network link comprises:
transmitting, via the first network link, a request for access to the second network link to network access point equipment;
identifying a third public key associated with the access point equipment;
generating a third stream of data packets that comprises: a source field that includes the first public key, a destination field that includes the third public key, and a third amount, and
controlling the communications circuitry to transmit the generated third stream of data packets to the peer-to-peer network via the first network link.

27.	(New) The electronic device of claim 21, wherein the sensor circuitry comprises camera circuitry, and wherein the remote processing services comprises image processing operations.

28. 	(New) The electronic device of claim 21, wherein the sensor circuitry comprises atmospheric sensor circuitry or temperature sensor circuitry.

29. 	(New) The electronic device of claim 21, wherein the sensor circuitry comprises motion detection circuitry, proximity sensor circuitry, smoke detector circuitry, or carbon monoxide detector circuitry.

30. 	(New) The electronic device of claim 21, wherein the sensor circuitry comprises a microphone.

31.	(New) A method for processing data using an electronic device and a remote processing service provider network, the method comprising: with the electronic device:
generating, via a hashing circuitry, a first stream of data packets;
generating, via the hashing circuitry, a first public key associated with a user of the electronic device;
transmitting, via a communications circuitry the generated first stream of data packets to a peer-to-peer network;
capturing, via a sensor circuitry, sensor data;
requesting access to remote processing services provided by the remote processing service provider network;
processing, via the sensor circuitry, the captured sensor data; and
transmitting, via the communications circuitry, the captured sensor data to the remote processing service provider network,
wherein requesting access to the remote processing services comprises:
identifying a second public key associated with the remote processing service provider network;
generating, via the hashing circuitry, a second stream of data packets that comprises: a source field that includes the first public key, a destination field that includes the second public key, and a first amount; and
transmitting, via the communications circuitry, the generated second stream of data packets to the peer-to-peer network.

32.	(New) The method of claim 31, wherein generating the first stream of data packets comprises:
generating header data using the hashing circuitry, and
including the header data, the first public key, and a second amount in the first stream of data packets.

33.	(New) The method of claim 31, wherein the first stream of data packets and the second stream of data packets are transmitted to the peer-to-peer network via a first network link.

34.	(New) The method of claim 33, wherein the captured sensor data is transmitted to the remote processing service provider network via a second network link.

35.	(New) The method of claim 34, wherein transmitting the captured sensor data to the remote processing service provider network via the second network link comprises: requesting access to the second network link.

36.	(New) The method of claim 35, wherein requesting access to the second network link comprises:
transmitting, via the first network link, a request for access to the second network link to network access point equipment;
identifying a third public key associated with the access point equipment;
generating a third stream of data packets that comprises: a source field that includes the first public key, a destination field that includes the third public key, and a third amount, and
controlling the communications circuitry to transmit the generated third stream of data packets to the peer-to-peer network via the first network link.

37.	(New) The method of claim 31, wherein the sensor circuitry comprises camera circuitry, and wherein the remote processing services comprises image processing operations.

38. 	(New) The method of claim 31, wherein the sensor circuitry comprises atmospheric sensor circuitry, temperature sensor circuitry, motion detection circuitry, proximity sensor circuitry, smoke detector circuitry, or carbon monoxide detector circuitry.

39. 	(New) The method of claim 31, wherein the sensor circuitry comprises a microphone.

40.	(New) A non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause operations comprising:
generating, via a hashing circuitry, a first stream of data packets;
generating, via the hashing circuitry, a first public key associated with a user of an electronic device;
transmitting, via a communications circuitry the generated first stream of data packets to a peer-to-peer network;
capturing, via a sensor circuitry, sensor data;
requesting access to remote processing services provided by a remote processing service provider network;
processing, via the sensor circuitry, the captured sensor data; and
transmitting, via the communications circuitry, the captured sensor data to the remote processing service provider network,
wherein requesting access to the remote processing services comprises:
identifying a second public key associated with the remote processing service provider network;
generating, via the hashing circuitry, a second stream of data packets that comprises: a source field that includes the first public key, a destination field that includes the second public key, and a first amount; and
transmitting, via the communications circuitry, the generated second stream of data packets to the peer-to-peer network.


Reasons for Allowance
10.	Claims 21-40 are allowed.
11.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2009/0119407 to Krishnan) which discloses a method, a proxy and a host are provided for securing neighbor discovery (ND) signaling between hosts when the hosts are connected through the proxy. A first host sends an original ND message comprising a first signature based on an address of the first host. The proxy removes the address of the first host and substitutes its own address in a modified ND message. The proxy then places a copy of the address of the first host in a new field and builds a proxy signature based on the own address of the proxy and on the new field. The new field and the proxy signature are added to the modified ND message. A second host receives the modified ND message from the proxy and verifies the proxy signature. The second host reconstructs the original ND message content and then verifies the first signature.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claims 21, 31 and 40, specifically the combination of steps of: transmitting, via the communications circuitry the generated first stream of data packets to a peer-to-peer network; capturing, via the sensor circuitry, sensor data; requesting access to remote processing services provided by the remote processing service provider network; processing, via the sensor circuitry, the captured sensor data; and
transmitting, via the communications circuitry, the captured sensor data to the remote processing service provider network, as recited in claims 21, 31 and 40.  Moreover, the missing claimed elements from Inada and Bennett are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Krishnan disclosures because it is not common to: transmitting, via the communications circuitry the generated first stream of data packets to a peer-to-peer network; capturing, via the sensor circuitry, sensor data; requesting access to remote processing services provided by the remote processing service provider network; processing, via the sensor circuitry, the captured sensor data; and
transmitting, via the communications circuitry, the captured sensor data to the remote processing service provider network.  Hence, the claims are allowable over the cited prior art.  Dependent claims 22-30 and 32-39 are also allowable for the same reason(s) described above.

12.	Any comment is considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        8/1/2022